MARSHALL, C. J.
Epitomized Opinion
Action for the award of a writ of prohibition, to prohibit the Secretary of State from proceeding to bear and determine the sufficiency of a petition for the submission of a referendum upon the Taft Bill. The petition alleges that the Secretary of State has no jurisdiction toi hear and determine the sufficiency of the referendum petition. The answer stated that a protest had been filed claiming the insufficiency of the petition on the ground that it contained an insufficiency of signatures, and that Secretary of State was proceeding to determine that fact. The cause was heard upon a demurrer to the answer, and the question before the court was therefore whether the Secretary of State has the authority to determine the sufficiency of the referendum’ petition. The Supreme Court held:
1. The constitution and statutes confer no power upon the Secretary of State to determine the sufficiency of the referendum petition or any of its parts at the time such petition is filed with the Secretary of State. The latter has neither expressed nor implied the power to'miake any determination relative to such petition until after the parts thereof have been transmitted to the boards of Deputy State Supervisors of Election of the counties from which there appear names of electors on the part of such petition, and after the same have returned to the *864Secretary of State with certificates of the numbers of signatures thereto.
Attorneys — B. B. Buckley, Dayton, and T. S. Hogan, Columbus,' for relator; C. C. Crabbe, Atty. Gen., Columbus, H. H. Griswold, Chardon, and W. J. Meyer, Columbus, for defendant; F. M. Dotson, Toledo, and Vorys, Sater, Seymour & Pease, Columbus, and Robert A. Taft, Cincinnati, for defendants and cross-petitioners.